DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMADA et al. (JP 2003148252 A, machine translation in English).
	Regarding claim 1, YAMADA discloses a method for detecting a leak in an energy converter system (Fig. 1) containing gas (Abstract), wherein a pressure regulator (e.g., 12b) is used for closed-loop control of a gas pressure in the energy converter system, the pressure regulator including a gas metering valve (by inherency, pressure regulator 12b must include a metering valve) and the method comprising the following steps: a. measuring (via sensor 3) an input pressure of the pressure regulator and measuring (via sensor 4) an output pressure of the pressure regulator; b. measuring (via sensor 6) an output variable of the energy converter system and calculating a gas requirement in the energy converter system based on the output variable of the energy converter system (see discussion relating sensor 6 and the hydrogen consumption amount setting means 71b, etc.); c. determining a first calculated flow (e.g., the detected pressure drop amount) through the pressure regulator based on the measured input pressure of the pressure regulator and the measured output pressure of the pressure regulator (see discussion relating the pressure drop amount calculation means 71h); d. determining a second calculated flow (e.g., the calculated pressure drop amount) through the pressure regulator based on the gas requirement (see discussion relating the calculated pressure drop amount); e. comparing the first calculated flow with the second calculated flow by forming a first comparison value from the first calculated flow and the second calculated flow, and f. determining a first threshold and producing a fault signal when the magnitude of the first comparison value is greater than the first threshold (page 6, 7th paragraph: “The leak determining means 71i inputs the detected pressure drop amount and the calculated pressure drop amount, and if the detected pressure drop amount is larger than the calculated pressure drop amount by a predetermined value or more, that is, if the difference between the detected pressure drop amount and the calculated pressure drop amount is greater than or equal to a predetermined value, it is determined that hydrogen is leaking and an alarm signal is output. ….”).  
Regarding claim 3, YAMADA discloses: wherein the output variable represents an electric current produced by the energy converter system (page 7, last paragraph).
Regarding claim 7, YAMADA discloses: wherein the gas requirement in step b) comprises a gas consumption, calculated based on the output variable of the energy converter system, and a purge flow (see discussion relating the hydrogen consumption amount setting means 71b).
Regarding claim 8, YAMADA discloses: wherein the first threshold is model-specific parameters of the fuel cell (page 6, 8th paragraph: “This predetermined value is determined from an experimental value or a theoretical calculation value in consideration of the system volume and the like. …”).  
Regarding claim 9, YAMADA discloses: wherein the first comparison value is the difference between the first calculated flow and the second calculated flow (page 6, 7th paragraph).  
Regarding claim 10, YAMADA discloses: a second threshold (30) is determined, the first comparison value is captured over a time interval and a second comparison value is formed from the first comparison value that was captured over the time interval (page 6, 2nd paragraph; page 8, 1st – 2nd paragraph) and the fault signal is only produced in step f) when the magnitude of the second comparison value is greater than the second threshold (page 8, 4th – 7th paragraphs).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA et al. in view of Suematsu et al. (US 20090035612 A1).
	Regarding claim 2, YAMADA discloses: the method as claimed in claim 1, characterized in that the energy converter system comprises at least one fuel cell (2), and the gas contains hydrogen (Abstract).
YAMADA does not mention explicitly: said fuel cell comprising an anode and a cathode.  
Suematsu discloses a method for detecting a leak in an energy converter system (Fig. 1) containing gas (Abstract), wherein the energy converter system comprises at least one fuel cell (10), wherein said fuel cell comprising an anode and a cathode (para. 0063).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the YAMADA leak detection method to the fuel cell of Suematsu as an intended use of the YAMADA invention. The mere application of a known method to a different group of instances by those skilled in the art would have been obvious.
	Regarding claim 4, YAMADA does not mention explicitly: wherein the output pressure of the pressure regulator corresponds to an anode pressure of the fuel cell. 
	The teaching of Suematsu includes: a pressure regulator (210) is used for closed-loop control of a gas pressure in the energy converter system (para. 0066), the method comprising the step of: a. measuring an input pressure (pressure in HS) of the pressure regulator and measuring an output pressure (pressure in LS) of the pressure regulator (para. 0066), wherein the output pressure of the pressure regulator corresponds to an anode pressure of the fuel cell (para. 0063, 0064).
	Therefore, the intended use of the YAMADA invention to the fuel cell of Suematsu as discussed for claim 2 above renders the claimed invention obvious.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA et al.
Regarding claim 5, YAMADA does not mention explicitly: the method as claimed in claim 1, wherein the input pressure of the pressure regulator is between 5 bar and 30 bar.  
However, because the claims of the instant application do not specify the particular function or benefit of the limitation in question, the selection of the input pressure of the pressure regulator, e.g., between 5 bar and 30 bar, is considered merely a design choice for said input pressure. Since YAMADA teaches the general condition of the input pressure of the pressure regulator, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of YAMADA to arrive the claimed invention by providing said input pressure in a range as desired, such as between 5 bar and 30 bar, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.

Allowable Subject Matter
7.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 6 is the inclusion of the claimed limitation that the gas metering valve is controlled by pulse width modulation, wherein the pulse width modulation has a clock and the first calculated flow through the pressure regulator in step c) is determined based on the measured input pressure of the pressure regulator, the measured output pressure of the pressure regulator and the clock. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862             

/TOAN M LE/Primary Examiner, Art Unit 2864